FILED
                            NOT FOR PUBLICATION
                                                                             JUL 21 2020
                    UNITED STATES COURT OF APPEALS                       MOLLY C. DWYER, CLERK
                                                                          U.S. COURT OF APPEALS


                            FOR THE NINTH CIRCUIT

JOSE NAHYN MARTINEZ,                             No. 17-72946

              Petitioner,                        Agency No. A094-752-405

 v.
                                                 MEMORANDUM*
WILLIAM P. BARR, Attorney General,

              Respondent.


                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                             Submitted July 17, 2020**


Before: HAWKINS, GRABER, and CLIFTON, Circuit Judges.

      Petitioner Jose Nahyn Martinez, a native and citizen of Honduras, timely

petitioned for review of the Board of Immigration Appeals’ dismissal of his appeal

from an immigration judge’s denial of his applications for withholding of removal

and relief under the Convention Against Torture. Because the petition has become


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
moot, we must dismiss it for lack of jurisdiction. Gator.com Corp. v. L.L. Bean,

Inc., 398 F.3d 1125, 1128–29 (9th Cir. 2005) (en banc).

      Petitioner was voluntarily removed to Honduras while this appeal was

pending. He therefore abandoned his applications for relief. 8 C.F.R. § 1208.8(a).

Moreover, Petitioner became ineligible for withholding of removal and relief under

the Convention Against Torture because both forms of relief, if granted, would

prohibit Petitioner’s removal, which is no longer possible. See 8 U.S.C.

§ 1231(b)(3)(A) (providing that, if the standard for withholding of removal is

satisfied, "the Attorney General may not remove an alien"); 8 C.F.R.

§ 1208.16(c)(4) ("Protection under the Convention Against Torture will be granted

either in the form of withholding of removal or in the form of deferral of

removal."). And Petitioner asserts no "collateral consequence" that keeps his case

live. Del Cid Marroquin v. Lynch, 823 F.3d 933, 935 (9th Cir. 2016) (per curiam)

(internal quotation marks omitted). Accordingly, there is no "live controversy" and

further action on this case would be outside the "constitutional purview" of this

court. Gator.com Corp., 398 F.3d at 1128–29.

      DISMISSED.




                                          2